TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 6, 2013



                                      NO. 03-11-00104-CR


                              Colette Elaine Michalec, Appellant

                                                 v.

                                  The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s judgment of conviction: IT IS ORDERED, ADJUDGED AND DECREED by the

Court that the trial court’s judgment of conviction is in all things affirmed; and it appearing that

the appellant is indigent and unable to pay costs, that no adjudication as to costs is made; and

that this decision be certified below for observance.